Citation Nr: 0910376	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  03-30 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to the Veteran's service-
connected hypertension.

2.  Entitlement to service connection for an eye disability, 
claimed as poor vision secondary to diabetic neuropathy, 
glaucoma, and cataracts, to include as secondary to the 
service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  The Board previously 
remanded this case in June 2007 and October 2008.

The claim for service connection for an eye disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's type II diabetes mellitus was not first 
manifest in service or for several years thereafter and was 
not caused or permanently worsened beyond natural progression 
as a consequence of his service-connected hypertension.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by service, or by the service-connected hypertension.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service connection for type II diabetes mellitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including type II diabetes 
mellitus, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Board has reviewed the Veteran's service treatment 
records and observes that they are entirely negative for 
complaints of, or treatment for, type II diabetes mellitus 
symptoms.  There were also no elevated blood glucose findings 
during service, and the March 1974 separation examination 
report indicates that a urinanalysis was negative for sugar 
findings.

Subsequent to service, the Veteran's current diagnosis was 
first noted in a February 1979 VA hospital report.  At that 
time, the Veteran was described as "[a] new diabetic" that 
had "spent 15 days with us the last of December into early 
January of 1979."  The physician who signed the report did 
not otherwise address the etiology or time of onset of the 
diabetes mellitus.

A July 1998 VA examination report contains a diagnosis of 
diabetes mellitus, insulin-dependent with complications of 
diabetic retinopathy and diabetic neuropathy, and a separate 
diagnosis of hypertension "adding to the above problem" was 
also rendered.

Several subsequent private medical records and statements, 
while not directly linking type II diabetes mellitus and 
hypertension, suggest a causal role of both diseases in terms 
of eye symptomatology.  In a December 1998 statement, Dr. 
Elven C. Smith, III, noted that hypertension and diabetes had 
caused significant changes in the Veteran's eyes and, 
subsequently, his vision.  In a June 1999 statement, Igor 
Westra, M.D., noted that the Veteran's vision problems were 
secondary to diabetes and hypertension.  Subsequently, John 
L. Lewis, O.D., noted in October 2001 that the Veteran had 
systemic hypertension "which only exacerbates the vascular 
changes associated with diabetic retinopathy."  Dr. Lewis 
reiterated this opinion in statements from January 2006 and 
July 2007.

In the report of a March 2008 VA examination, the examiner 
noted that the date of diagnosis of type II diabetes mellitus 
was 1978, described as three years after the Veteran left the 
military.  The examiner further stated that the questions of 
the date of onset of diabetes or whether diabetes mellitus 
was related to active service could not be resolved "without 
resort to mere speculation."  The rationale for this opinion 
was that there were no laboratory results in the service 
medical records, and, accordingly, there was no way of 
knowing what the blood sugar levels were at the time.  The 
Veteran was noted to have been diagnosed with diabetes 
mellitus three years after leaving the military, initially 
with type I diabetes mellitus.  Confusingly, he now had the 
diagnosis of type II diabetes mellitus.

A further VA diabetes mellitus examination was conducted in 
November 1998, following the Board's October 2008 remand.  
The examiner who conducted this examination reviewed the 
claims file and determined that it was not at least as likely 
as not that the Veteran's diabetes mellitus was etiologically 
related to service.  In this regard, the examiner noted the 
absence of in-service findings during service, particularly 
on the discharge physical examination.  Indeed, the examiner 
noted that the Veteran's urine test at discharge was negative 
for sugar and that "[i]f he were an undiagnosed diabetic, he 
would likely have had sugar in his urine."  The examiner 
further determined that it was not at least as likely as not 
that the diabetes mellitus was caused or aggravated by 
hypertension.  While the two conditions can coexist, 
hypertension "does not cause diabetes" or worsen it, though 
it can worsen conditions caused by diabetes such as renal 
impairment.  The examiner indicated that diabetes was likely 
to cause hypertension, not the reverse.  

Overall, the Board has reviewed the cited medical records and 
finds that the preponderance of such evidence does not 
establish that the Veteran's type II diabetes mellitus is 
etiologically related to either service or the service-
connected hypertension.  Initially, the Board notes that 
there is no competent medical evidence of record whatsoever 
indicating that type II diabetes mellitus was first manifest 
in service or for several years thereafter, and the November 
2008 VA examination report, in fact, suggests the contrary.  

In this case, the Board is aware of the July 1998 diagnosis 
of diabetes mellitus, insulin-dependent with complications of 
diabetic retinopathy and diabetic neuropathy, as well as the 
separate diagnosis of hypertension "adding to the above 
problem."  It is not, however, clear from this diagnosis 
whether hypertension was found by the examiner to be 
"adding" to the retinopathy and neuropathy, the underlying 
diabetes mellitus, or all three disorders.  Moreover, the 
examiner did not support this statement with any kind of 
rationale.

By contrast, the VA examiner from November 2008 specifically 
found no relationship whatsoever between the type II diabetes 
mellitus and the service-connected hypertension.  This 
examiner further noted that diabetes can cause hypertension, 
but not vice versa.  Given the specificity and detail of this 
opinion as compared with the July 1998 opinion, the Board 
finds the later opinion to have substantially greater 
probative value.  On balance, therefore, the medical evidence 
of record does not support the Veteran's claim. 

Currently, the only other evidence of record supporting the 
Veteran's claim is his own lay opinion, as indicated in his 
March 2007 hearing testimony.  The Veteran, however, has not 
been shown to possess the requisite medical training, 
expertise, or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for type II diabetes 
mellitus, to include as secondary to the service-connected 
hypertension, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
this claim in a March 2005 letter, and the Veteran's claim 
has since been readjudicated in several Supplemental 
Statements of the Case beginning in February 2007.  In March 
2006, the Veteran was notified that a disability rating and 
an effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  All relevant records of treatment from private 
medical providers, VA, and the Social Security Administration 
have been obtained.  Additionally, the Veteran has been 
afforded multiple VA examinations in conjunction with this 
appeal.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for type II diabetes mellitus, to include 
as secondary to the Veteran's service-connected hypertension, 
is denied.


REMAND

The United States Court of Appeals for Veterans Claims has 
determined that a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with 
remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998). 

In this case, the Board has previous included remand 
instructions for a VA examination addressing the question of 
a causal link between a current eye disability and the 
Veteran's service-connected hypertension on two occasions, in 
June 2007 and October 2008.  To date, however, there has been 
inadequate compliance with these remand instructions.  The 
most recent VA eye examination report, from November 2008, 
contains no opinion as to whether a causal link exists 
between these two disabilities.  This deficiency was noted by 
the Veteran's representative in a brief presentation (which 
is dated in August 2008 but clearly was drafted subsequent to 
that date in view of references to the November 2008 
examination) furnished subsequent to the examination.

While the Board regrets further delay in this matter, 
additional development is needed to ensure compliance with 
the prior remand orders.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be 
furnished to the doctor who conducted the 
November 2008 VA eye examination; if that 
doctor is unavailable, the claims file 
should be furnished to another 
appropriate medical professional.  Based 
on a review of the claims file and the 
clinical findings of the November 2008 
examination, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed eye disorder was caused or 
aggravated (e.g., worsened beyond natural 
progression) by the service-connected 
hypertension.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

2.  After completion of the above 
development, the Veteran's claim for 
service connection for an eye disability, 
claimed as poor vision secondary to 
diabetic neuropathy, glaucoma, and 
cataracts, to include as secondary to the 
service-connected hypertension, should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


